Exhibit 10.16










CONSULTING AND PROFESSIONAL SERVICES AGREEMENT













THIS AGREEMENT made effective the 1st day of November, 2016.




B E T W E E N:




LEVELJUMP INC.




(the “Consultant”)

OF THE FIRST PART




- and -




MEDICAL IMAGING CORP.




(the “Client”)




OF THE SECOND PART




WHEREAS:




1. The Consultant is engaged in the business of providing consulting and
professional services to business enterprises in the United States, Canada and
elsewhere;




2. The Client has engaged the services of the Consultant to provide advisory
services and the Consultant desires to enter into this agreement with the
Client:




IN CONSIDERATION of the mutual promises and agreements contained in this
agreement, and other good and valuable consideration, the parties agree as
follows:





Page 1 of 4







--------------------------------------------------------------------------------

1.  Services Performed




1.1

The Services to be rendered by the Consultant to the Client under this agreement
shall be advisory and consulting services. Specifically the Consultant shall
identify potential acquisition targets for the Client. The Consultant will
perform preliminary diligence on acquisitions and handle preliminary contract
negotiations for the acquisitions. The Consultant will also advise on corporate
financing issues as well as provide general business advice and guidance to the
CEO of the Client.




2. Applicable Charges




2.1

The charges (the "Applicable Charges") payable by the Client for the performance
of the Services authorized under this agreement shall be $10,000 USD per month
plus expenses. In addition, the Consultant will be entitled to bonuses of cash
and/or shares to be determined by the Client as success fees for acquisitions
and financings completed by the Client.




2.2

All of the Applicable Charges and Options are fully earned when paid.




3.  Confidentiality




3.1

Both parties agree to keep the terms of the herein agreement confidential,
except with the consent of the other party or as required by any court order,
provincial or state law and SEC rules and guidelines.




4. Assignment




4.1

Neither this agreement nor any interest in it or under any order authorized
under it may be assigned or ceded in any manner by either party to it without
the prior written consent of the non-assigning party, which consent shall not be
unreasonably withheld.




5. Duration of Agreement




5.1

Unless otherwise terminated as provided for in paragraph 6 thereof, this
Agreement shall be in full force, commencing as and from January 1, 2017, and
terminating on December 31, 2018 (“Termination Date”).




6. Termination of Agreement




6.1

This Agreement may be terminated prior to the Termination Date by the Consultant
on ninety (90) days written notice.




7. Notices




7.1

Wherever in this agreement it shall be required or permitted that notice be
given or served by either party to or on the other, the notice shall be in
writing and shall be delivered personally to the party to whom it is given or
sent by prepaid, registered mail, or by fax, addressed as follows:




Leveljump Inc.

#304 – 85 Scarsdale Rd.

Toronto, Ontario

M3B 2R2

Tel:

(647) 288-1506

Fax:

(647) 288-1509




MEDICAL IMAGING CORP.

848 N. Rainbow Blvd. #2494

Las Vegas, NV, 89107

Tel: (647) 288-1508

Fax: (647) 288-1509




and each such notice shall be deemed given on the date of delivery in the case
of delivery, four (4) days after mailing in the case of mail and twenty-four
(24) hours after the time of transmission in the case of fax. No notice may be
given by mail during a real or apprehended mail strike in Canada. This address
may be changed from time to time by either party by notice as above provided.








Page 2 of 4







--------------------------------------------------------------------------------

8. Interpretation




8.1

Entire agreement and waiver. This agreement constitutes all of the agreements
between the Consultant and the Client.




8.2

Interpretation. In this agreement, words importing the singular number include
the plural and vice versa, words importing the masculine gender include the
feminine and neuter genders.




8.3

 Applicable law. This agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada in force
therein.




9.4

Invalidity of provision. The invalidity or unenforceability of any provision of
this agreement or any covenant in it shall not affect the validity or
enforceability of any other provision or covenant in it and the invalid
provision or covenant shall be deemed to be severable.






































Page 3 of 4







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.




LEVELJUMP INC.







Per: ______________________________

Rob Landau, President




MEDICAL IMAGING CORP.







Per: _____________________________

Name: Mitchell Geisler

Title: CEO





Page 4 of 4





